Citation Nr: 1753202	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.   14-01 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel
INTRODUCTION

The Veteran had active service in the Air Force from February 1988 to September 1988 and the Army from April 1995 to November 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2016, the Veteran submitted private medical treatment records.  These records revealed that she was diagnosed with right knee chondromalacia of patella, right knee synovitis, and right knee lateral patellar compression syndrome.  She was also diagnosed with left knee lateral patella subluxation, left knee synovitis, left knee lateral meniscus, and left knee partial-thickness ACL tear.  The medical records also show a diagnosis of bilateral knee arthritis.  She contends that her right and left knee conditions had their onset while she was in service.  She testified during a December 2016 Board hearing that she was running and fell on both of her knees.  She stated that she often went to sick call because of pain in her knees.  The Veteran has not yet been afforded a VA examination.  A VA examination in this instance is warranted.  There is evidence of a current diagnosis of a right knee and left knee condition.  The Veteran's service treatment records documents that she had painful joints and a trick or locked knee, but there is insufficient competent medical evidence on file to decide the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, on remand, a VA examination should be obtained in order to assist in determining whether the currently diagnosed right and left knee conditions first manifested in service, within one year following a period of active service, or is otherwise related to, or caused by, service.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA medical records, and any identified private treatment records.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of her right and left knee condition.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner should:

a.  Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed right knee condition had its onset in service or is caused by service or was manifest by evidence of arthritis within one year of discharge from active service.  The examiner is asked to discuss any complaints the Veteran had in service and any significance they may have on the current diagnosis. 

b.  Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed left knee condition is had its onset in service or is caused by service or was manifest by evidence of arthritis within one year of discharge from active service.  The examiner is asked to discuss any complaints the Veteran had in service and any significance they may have on the current diagnosis.

A detailed rationale should be provided for the opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, he or she must state the reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

3.  After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




